 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:21-CR-00047-WBS
12                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   DEMECIO NAVARRO SANCHEZ, and                       DATE: May 3, 2021
     DANIEL MELCHOR,                                    TIME: 9:00 a.m.
15                                                      COURT: Hon. William B. Shubb
                                 Defendants.
16

17

18                                              STIPULATION

19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

20 through defendant’s counsel of record, hereby stipulate as follows:

21          1.     By previous order, this matter was set for status on May 3, 2021.

22          2.     By this stipulation, defendants now move to continue the status conference until June 28,

23 2021, at 9:00 a.m., and to exclude time between May 3, 2021, and June 28, 2021, at 9:00 a.m., under

24 Local Code T4.

25          3.     The parties agree and stipulate, and request that the Court find the following:

26                 a)      The government has represented that the discovery associated with this case to

27          date includes more than 240 pages of investigative reports and other documents, as well as audio

28

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1          and video recordings, cell phone downloads, and photographs. All of this discovery has been

 2          either produced directly to counsel and/or made available for inspection and copying.

 3                  b)      Counsel for defendants need additional time to review the discovery in this case,

 4          to conduct independent factual investigation, to research trial and sentencing issues, to consult

 5          with their clients, and to otherwise prepare for trial.

 6                  c)      Counsel for defendants believe that failure to grant the above-requested

 7          continuance would deny them the reasonable time necessary for effective preparation, taking into

 8          account the exercise of due diligence.

 9                  d)      The government does not object to the continuance.

10                  e)      Based on the above-stated findings, the ends of justice served by continuing the

11          case as requested outweigh the interest of the public and the defendant in a trial within the

12          original date prescribed by the Speedy Trial Act.

13                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14          et seq., within which trial must commence, the time period of May 3, 2021 to June 28, 2021, at

15          9:00 a.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

16          Code T4] because it results from a continuance granted by the Court at defendant’s request on

17          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

18          best interest of the public and the defendant in a speedy trial.

19          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

20 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

21 must commence.

22          IT IS SO STIPULATED.

23
     Dated: April 28, 2021                                     PHILLIP A. TALBERT
24                                                             Acting United States Attorney
25
                                                               /s/ DAVID W. SPENCER
26                                                             DAVID W. SPENCER
                                                               Assistant United States Attorney
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                2
      PERIODS UNDER SPEEDY TRIAL ACT
 1 Dated: April 28, 2021                                      /s/ Lexi Negin
                                                              Lexi Negin
 2                                                            Counsel for Defendant
                                                              DEMECIO NAVARRO SANCHEZ
 3
     Dated: April 28, 2021                                    /s/ Jennifer Mouzis
 4                                                            Jennifer Mouzis
                                                              Counsel for Defendant
 5                                                            DANIEL MELCHOR
 6

 7
                                            FINDINGS AND ORDER
 8
            IT IS SO FOUND AND ORDERED. Moreover, the ongoing COVID-19 pandemic has led to
 9
     the suspension of jury trials in this district since March 17, 2020, and the General Orders of this court
10
     issued in connection with the pandemic allow for continuances and the exclusion of time under the
11
     Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), with no further findings required. General Orders 611,
12
     612, 617, and 618. Additionally, the April 16, 2020 Order of the Judicial Council of the Ninth Circuit
13
     suspended the time limits of 18 U.S.C. § 3161(c) due to a judicial emergency in this district until May 2,
14
     2021. See In re Approval of the Judicial Emergency Decl. in the E. Dist. of Cal., 956 F.3d 1175 (9th
15
     Cir. Judicial Council 2020).
16
            Dated: April 29, 2021
17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
